                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

 CARLOS COLDON,                                )
                                               )
              Plaintiff,                       )
                                               )
 v.                                            )            No.   1:21-CV-096-RLJ-SKL
                                               )
 LEE DOTSON, VASHTI MCKINNEY,                  )
 CENTURION OF TENNESSEE,                       )
 KATHERINE CAMPBELL, DR. EMMA                  )
 RICH, BLEDSOE COUNTY                          )
 CORRECTIONAL COMPLEX, SGT.                    )
 COTY HOLLAND, UNIT MANAGER                    )
 GREG HALE, AWT BRETT COBBLE,                  )
 KENNY ROGERS, DELCIE                          )
 WHITEAKER, SGT. RAY                           )
 WORTHINGTON, COUNSELOR                        )
 LATASHA TAYLOR, SGT. TRACY                    )
 LEWIS, C.C.O. KIMBERLY CLARK, and             )
 JOHN AND JANE DOE,                            )
                                               )
              Defendants.                      )


                                   JUDGMENT ORDER

       For the reasons set forth in the memorandum opinion filed contemporaneously with this

order, Plaintiff’s pro se complaint for violation of 42 U.S.C. § 1983 is DISMISSED with

prejudice pursuant to Rule 41(b) of the Federal Rules of Civil Procedure. Because the Court has

CERTIFIED in the memorandum opinion that any appeal from this order would not be taken in

good faith, should Plaintiff file a notice of appeal, he is DENIED leave to appeal in forma

pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24.




Case 1:21-cv-00096-RLJ-SKL Document 13 Filed 08/19/21 Page 1 of 2 PageID #: 97
      The Clerk is DIRECTED to close the file.

      IT IS SO ORDERED.

                                                 ENTER:

                                                       s/ Leon Jordan
                                                 United States District Judge


ENTERED AS A JUDGMENT
   s/ LeAnna R. Wilson
   CLERK OF COURT




                                            2



Case 1:21-cv-00096-RLJ-SKL Document 13 Filed 08/19/21 Page 2 of 2 PageID #: 98
